DETAILED ACTION
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-4, 8, 10-14, and 16 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Harbers et al. (US Pub. No. 2008/0310158 A1).
As to claim 1, Harbers teaches a light emitting diode structure, comprising: a substrate (#110 in Fig. 1 and in ¶ [0035]); a chip (#1 in Fig. 1 and 7A and in ¶ [0035]) disposed on the substrate; transparent cup walls (#120 in Fig. 1 and 7A and in ¶ [0036]) disposed on the substrate, wherein the transparent cup walls surround the chip (abstract, ¶ [0036]); a wavelength conversion layer covering the chip between the transparent cup walls wherein the wavelength conversion layer directly contacts the transparent cup walls (phosphor on top element and sidewalls in ¶ [0037], see also #184 in Fig. 2A and unlabeled in Fig. 7A and 7B but discussed in ¶ [0056]); and a reflective layer (#122 in Fig. 1 and #252A in Fig. 7A and in ¶ [0055]) disposed on the wavelength conversion layer, wherein the reflective layer comprises a curved bottom surface protruding toward the chip (Fig. 7A), the curved bottom surface directly contacts a top surface of the wavelength conversion layer (unlabeled but shown in Fig. 7A, discussed in ¶ [0037] and [0056]), and an edge of the reflective layer directly contacts the transparent cup walls and the wavelength conversion layer and wherein the transparent cup walls continuously surround the wavelength conversion layer (Fig. 7A, abstract, ¶ [0036], unlabeled but shown in Fig. 7A, discussed in ¶ [0037] and [0056]). 
As to claim 2, Harbers teaches a transmittance of the transparent cup walls is in a range of 20% to 100% (¶ [0005], [0047], ).  
As to claim 3, Harbers teaches an angle between an inner wall of the transparent cup walls and the substrate is in a range of 90 degrees to 170 degrees (Fig. 1, Fig. 7A, 9B).  
As to claim 4, Harbers teaches an outer wall of the transparent cup walls is substantially vertical to the substrate (Fig. 1, Fig. 7A).  
As to claim 8, Harbers teaches a reflectance of the reflective layer is in a range of 90% to 100% (between 80 and 100% in ¶ [0037]).  
As to claim 10, Harbers teaches a beam angle of the light emitting diode structure is in a range of 95 degrees to 175 degrees (side emission rather than top emission discussed throughout).  
As to claim 11, Harbers teaches an optical film (#807 in Fig. 19A and in ¶ [0076]) disposed over the light emitting diode structure so as to create a backlight module (Fig. 19A and ¶ [0076]), as well as the entirety of the limitations duplicated from claim 1 (see claim 1 rejection above).
As to claim 12, Harbers teaches a wire connecting the chip and the substrate (¶ [0035]).  
As to claim 13, Harbers teaches an angle between an inner wall of the transparent cup walls and the substrate is in a range of 90 degrees to 170 degrees (Fig. 1, Fig. 7A, 9B).  
As to claim 14, Harbers teaches the wavelength conversion layer comprises a fluorescent material to emit a second light different from a first light emitted by the chip (for example “red” in ¶ [0056]).  
As to claim 16, Harbers teaches a beam angle of the light emitting diode structure is in a range of 95 degrees to 175 degrees (side emission rather than top emission discussed throughout).  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 5 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Harbers et al. (US Pub. No. 2008/0310158 A1).
As to claims 5 and 15, Harbers does not specifically disclose the thickness of the cited reflective layer. However, Harbers teaches examples of different reflective materials used in a reflective layer in a solid state device. Harbers teaches that these materials can be highly reflective while having a thickness of 65 micrometers (¶ [0038]-[0041]).
It would have been obvious to one of ordinary skill in the art to use the suggested materials at the suggested thickness taught by Harbers in the remaining reflective layers of Harbers since the reflective material thickness is taught be highly reflective and suitable for reflecting light in solid state devices.

Claims 6, 9 and 22 are rejected under 35 U.S.C. 103 as being unpatentable over Harbers et al. (US Pub. No. 2008/0310158 A1) in view of Hsing Chen et al. (US Pub. No. 2008/0128725 A1).
As to claims 6 and 9 Harbers is silent about an edge thickness of the reflective layer approaches zero, and the reflective layer comprising a substantially flat top surface.  
However, in the same field or endeavor, Hsing Chen teaches an edge thickness of the reflective layer approaches zero (Fig. 4 and Fig. 6) but maintains a substantially flat top surface (Fig. 4 and Fig. 6). Hsing Chen teaches that a reflective layer which shrinks in thickness rather than being a constant thickness is a suitable means for reflecting light in an LED package. It would have been obvious to one of ordinary skill in the art to use a layer with a flat top that shrinks in thickness as taught by Hsing Chen in order to create the concave surface of Harbers as a matter of design choice since both are suitable means for accomplishing the same reflection in the device.
As to claim 22, Harbers teaches light emitting diode structure, comprising: a substrate (#110 in Fig. 1 and in ¶ [0035]); a chip (#1 in Fig. 1 and 7A and in ¶ [0035]) disposed on the substrate; transparent cup walls (#120 in Fig. 1 and 7A and in ¶ [0036]) disposed on the substrate, wherein the transparent cup walls surround the chip (abstract, ¶ [0036]); a wavelength conversion layer covering the chip between the transparent cup walls, wherein the wavelength conversion layer directly contacts the transparent cup walls (phosphor on top element and sidewalls in ¶ [0037], see also #184 in Fig. 2A and unlabeled in Fig. 7A and 7B but discussed in ¶ [0056]); and a reflective layer (#122 in Fig. 1 and #252A in Fig. 7A and in ¶ [0055]) disposed on the wavelength conversion layer, wherein the reflective layer comprises a curved bottom surface protruding toward the chip (Fig. 7A), the curved bottom surface directly contacts a top surface of the wavelength conversion layer (unlabeled but shown in Fig. 7A, discussed in ¶ [0037] and [0056]), and an edge of the reflective layer directly contacts the transparent cup walls and the wavelength conversion layer (unlabeled but shown in Fig. 7A, discussed in ¶ [0037] and [0056]) and wherein the transparent cup walls continuously surround the wavelength conversion layer and the reflective layer (Fig. 7A, abstract, ¶ [0036], unlabeled but shown in Fig. 7A, discussed in ¶ [0037] and [0056]).
Harbers does not specifically disclose the thickness of the cited reflective layer. However, Harbers teaches examples of different reflective materials used in a reflective layer in a solid state device. Harbers teaches that these materials can be highly reflective while having a thickness of 65 micrometers (¶ [0038]-[0041]).
It would have been obvious to one of ordinary skill in the art to use the suggested materials at the suggested thickness taught by Harbers in the remaining reflective layers of Harbers since the reflective material thickness is taught be highly reflective and suitable for reflecting light in solid state devices.
Harbers is silent about an edge thickness of the reflective layer approaches zero, and the reflective layer comprising a substantially flat top surface.  
However, in the same field or endeavor, Hsing Chen teaches an edge thickness of the reflective layer approaches zero (Fig. 4 and Fig. 6). Hsing Chen teaches that a reflective layer which shrinks in thickness rather than being a constant thickness is a suitable means for reflecting light in an LED package. It would have been obvious to one of ordinary skill in the art to use a layer that shrinks in thickness as taught by Hsing Chen in order to create the concave surface of Harbers as a matter of design choice since both are suitable means for accomplishing the same reflection in the device.

Claim 21 is rejected under 35 U.S.C. 103 as being unpatentable over Harbers et al. (US Pub. No. 2008/0310158 A1) in view of Beeson et al. (US Pub. No. 2007/0086211 A1).
As to claim 21, Harbers is silent about the reflective layer comprises silicone. However, in the same field or endeavor, Beeson teaches the reflective layer comprises silicone (¶ [0073]-[0074]). Examiner notes that Beeson teaches the reflective material can be metals like Harbers or can be any other of numerous reflective materials including some that include silicone.
Beeson discloses a device wherein the reflector is made from metal or from alternate reflective materials including some that include silicone, thus exemplifying recognized equivalent reflective materials. Accordingly, it would have been obvious to one of ordinary skill in the art at the time the invention was made to provide reflector of Harbers formed to comprise silicone instead of metal, since the selection of any of these known equivalents would be considered within the level of ordinary skill in the art as evidenced by Beeson’s teaching. Finally, a search of the Applicant’s specification failed to return evidence of criticality for using silicone in the reflective material. It is the Examiner’s position that the use of silicone for a reflective material would have been obvious to one of ordinary skill in the art as a design choice for numerous reasons including that silicones are cheap and readily available materials.

Response to Arguments
Applicant’s arguments have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDREW J COUGHLIN whose telephone number is (571)270-7813. The examiner can normally be reached M-F 9 am - 5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Diane Lee can be reached on (571) 272-2399. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ANDREW J COUGHLIN/Primary Examiner, Art Unit 2875